Citation Nr: 0811488	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-25 257	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for 
right lower extremity peripheral neuropathy (PN) prior to 
August 2006.

2.  Entitlement to an initial rating in excess of 10% for 
left lower extremity PN prior to August 2006.

3.  Entitlement to a rating in excess of 20% for right lower 
extremity PN since August 2006.

4.  Entitlement to a rating in excess of 20% for left lower 
extremity PN since August 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1963, 
and from October 1963 to September 1974.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 2003 rating action that granted 
service connection for PN of each lower extremity and 
assigned initial 10% ratings therefor from June 2002.  
Because the claims for higher initial ratings involve 
requests for higher ratings following the initial grants of 
service connection, the Board has characterized them in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).

By rating action of October 2006, the RO granted 20% ratings 
for PN of each lower extremity from August 2006; the matters 
of initial ratings in excess of 10% prior to August 2006 and 
20% since August 2006 remain for appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to August 2006, the veteran's right lower extremity 
PN was manifested by complaints of pain, with decreased 
sensation and perception but good motor strength shown on 
examinations, and was productive of no more than mild 
incomplete neuropathy.

3.  Prior to August 2006, the veteran's left lower extremity 
PN was manifested by complaints of pain, with decreased 
sensation and perception but good motor strength shown on 
examinations, and was productive of no more than mild 
incomplete neuropathy.

4.  Since August 2006, the veteran's right lower extremity PN 
has been manifested by complaints of pain, with decreased 
sensation and perception but good motor strength shown on 
recent examination, and is productive of no more than 
moderate incomplete neuropathy.

5.  Since August 2006, the veteran's left lower extremity PN 
has been manifested by complaints of pain, with decreased 
sensation and perception but good motor strength shown on 
recent examination, and is productive of no more than 
moderate incomplete neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10% for 
right lower extremity PN prior to August 2006 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8620 
(2007).

2.  The criteria for an initial rating in excess of 10% for 
left lower extremity PN prior to August 2006 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8620 
(2007).

3.  The criteria for a rating in excess of 20% for right 
lower extremity PN since August 2006 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8620 
(2007).

4.  The criteria for a rating in excess of 20% for left lower 
extremity PN since August 2006 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8620 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  See 
Vazquez-Flores. 

In this case, a post-rating February 2006 RO letter informed 
the veteran and his representative of the VA's 
responsibilities to notify and assist him in his claims, and 
to advise the RO as to whether there was medical evidence 
(such as statements from doctors and examinations containing 
clinical findings) showing treatment for his disabilities, 
and lay evidence (such as statements from people who 
witnessed his symptoms and how they affected him) 
demonstrating a worsening of disability.  That letter also 
provided notice of what was needed to establish entitlement 
to a higher rating (evidence showing that a disability had 
worsened).  

The October 2006 Supplemental Statement of the Case (SSOC) 
informed the veteran that, if an increase in disability was 
found, a disability rating would be determined by applying 
relevant DCs which provided for a range in severity from 0% 
to 100%, based on the nature and symptoms of the condition, 
their severity and duration, and their impact upon 
employment.  The 2006 SSOC also provided examples of the 
types of medical and lay evidence that the veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence showing an increase in the 
disability. 
  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

The February 2006 RO letter also notified the veteran and his 
representative that the VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information, and, if needed, authorization, to 
obtain them.  That letter further specified what records the 
VA had received; what records the VA was responsible for 
obtaining, to include Federal records; and the type of 
records that the VA would make reasonable efforts to get, and 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claims.  The Board thus 
finds that the 2006 RO letter and SSOC collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and  (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, a document meeting the 
VCAA's notice requirements was not furnished to the veteran 
prior to the initial May 2003 rating action on appeal.  
However, the Board finds that the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudications, in that his claims were fully developed 
and readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  As indicated above, the 
veteran and his representative have been notified of what was 
needed to substantiate his claims, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2006 RO 
notice letter, the RO gave the veteran further opportunities 
to furnish information and/or evidence pertinent to the 
claims before it readjudicated them on the basis of all the 
evidence of record in October 2006 (as reflected in the 
SSOC).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the March 2004 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided in the October 2006 SSOC.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining extensive post-service VA medical 
records through 2007.  A copy of the 1991 Social Security 
Administration determination granting the veteran disability 
benefits, together with the medical records underlying that 
determination, have been associated with the claims folder.  
In May 2003 and August 2006, the veteran was afforded 
comprehensive VA examinations in connection with his claims; 
these reports are of record and have been considered in 
adjudicating these claims.  Significantly, the veteran has 
not identified, and the record does not otherwise indicate, 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matters 
currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

Under the criteria of 38 C.F.R. § 4.124a, DC 8620, mild 
incomplete sciatic nerve neuropathy warrants a 10% rating.  
20%, 40%, and 60% ratings require moderate, moderately 
severe, and severe (with marked muscular atrophy) incomplete 
neuropathy, respectively.  An 80% rating requires complete 
sciatic nerve neuropathy, with dangling of a foot and foot 
drop, no active movement of the muscles below the knee is 
possible, and knee flexion is weakened or (very rarely) lost.  

Considering the evidence in light of the criteria of DC 8620, 
the Board finds that the record does not support a rating in 
excess of 10% for PN of either lower extremity at any time 
since the initial grant of service connection in 2002 and 
prior to August 2006, as the medical evidence shows no more 
than mild incomplete sciatic neuropathy during this period.  

On June 2002 VA outpatient examination, the veteran 
complained of bilateral lower extremity and foot numbness, 
tingling, and pain.  Current examination showed 1+ pedal 
edema bilaterally.  The assessment was PN.  July 
electromyographic and nerve conduction studies of the lower 
extremities showed chronic sensorimotor, primarily axonal PN.  
On November neurological evaluation, the veteran complained 
of bilateral distal lower extremity pain, numbness, and 
tingling, but denied severe lower extremity weakness.  Motor 
examination showed 5/5 strength in the quadriceps 
bilaterally.  Deep tendon reflexes were absent in both lower 
extremities, and sensation was decreased bilaterally below 
the knees.  Coordination was intact, and gait normal.  The 
veteran could not walk on his heels or toes.  The impressions 
included PN.

The veteran had no complaints on January 2003 VA outpatient 
examination and denied pedal edema, and the examiner noted 
that he continued to do well.  On April neurological 
evaluation, the veteran complained of bilateral lower 
extremity pain, but denied severe weakness.  Motor 
examination showed 5/5 strength in the lower extremities 
except for the feet, which were 4+.  Deep tendon reflexes 
were absent in both lower extremities, and sensation was 
decreased bilaterally below the knees.  Coordination was 
intact, and gait normal.  The veteran could not walk on his 
heels or toes.  The examiner commented than an extensive PN 
work-up showed normal results.  The impressions included PN.  

On May 2003 VA neurological examination, the veteran 
complained of bilateral leg discomfort on arising in the 
morning, with numbness and tingling in the lower extremities.  
On examination, there was decreased sensation and perception 
in the lower extremities and feet, which findings were 
consistent with a stocking distribution.  The assessment was 
diabetic neuropathy involving both lower extremities.

On June 2003 VA outpatient examination, the veteran 
complained of a dull and tingling sensation in the right 
foot.  Examination showed decreased sensation in both feet.  
There was minimal right foot edema and no erythema.  The 
assessment was PN.  When seen again in July, the veteran 
complained of leg pain, but denied pedal edema.  Current 
examination showed intact pedal pulses, and the assessments 
included PN.  On neurological evaluation in August, the 
veteran complained of paresthesias in the knees down to the 
toes bilaterally.  He denied any motor symptoms accompanying 
the neuropathy.  Motor examination showed 5/5 strength in the 
lower extremities.  Sensation was decreased bilaterally in 
the lower extremities.  Gait was good, but the veteran had 
moderate difficulty with tandem gait.  The Romberg sign was 
negative.  The impression was diabetic neuropathy.  In 
December, the veteran complained of bilateral foot numbness.  
Examination showed 1+ leg edema bilaterally.  The feet were 
warm and dry, and without ulcers.  Pedal pulses were 
palpable, and neurological examination showed good strength.    

On January 2004 VA neurological evaluations, the veteran 
complained of lower extremity paresthesia, with a predominant 
sensation of burning in the feet.  On examination, motor 
strength was 5/5 throughout, with decreased sensation in the 
lower extremities.  Reflexes were hyper throughout, with 
downgoing toes bilaterally.  The Romberg sign was negative.  
Gait, including tandem gait, was slow and narrow-based, but 
normal.  The impression was diabetic neuropathy with stable 
symptoms.  On June podiatric evaluation, the veteran 
complained of neuropathy with burning in the left leg.  
Current examination showed no foot edema bilaterally.  There 
was profound loss of feeling in the feet.  Reflexes were 
intact and equal in the Achilles and Babinski bilaterally.  
Gait was normal on another examination a couple of days 
later, and the assessment was PN, on medication with fair 
control.  

On August 2004 VA neurological evaluation, the veteran 
complained of lower extremity weakness and right foot 
numbness.  On examination, motor strength was 5/5 throughout, 
except for 4+/5 plantar flexion bilaterally and 4/5 left knee 
flexion.  Sensation was decreased in the lower extremities.  
The Romberg sign was negative.  Gait was normal, with 
difficulty with tandem gait.  The impression was neuropathy, 
likely secondary to a combination of diabetes and B-12 
deficiency.  Subsequent examination in December showed a 
normal gait.  The veteran denied muscle pain or weakness or 
focal deficits.  The assessment was PN under reasonable 
control with medication and B-12 injections.

November 2005 and February and June 2006 VA podiatric 
evaluations each showed palpable pedal pulses and absent 
protective sensation bilaterally.  There was no erythema or 
edema.  Muscle strength was 5/5, with full, pain-free range 
of motion.  The assessments in June included diabetes 
mellitus with sensory PN.             

Clearly, the evidence provides no basis for more than an 
initial 10% rating under DC 8620 for PN of either lower 
extremity prior to August 2006, as there has been no evidence 
of the symptoms required for a 20% rating since the initial 
grant of service connection, i.e., moderate incomplete 
neuropathy.  In this regard, the Board notes that the 
veteran's lower extremity symptoms during this period have 
primarily been decreased sensation and perception, but good 
motor strength was consistently shown on examinations.  
Although December 2003 clinical findings included right ankle 
weakness and instability, for which the veteran was referred 
to orthotics for a brace, and he subsequently obtained a 
brace for the left ankle as well, the Board notes that he is 
separately service connected for Charcot's arthropathy of the 
feet, and thus no symptomatology related thereto may be 
considered in evaluating the service-connected lower 
extremity PN.

Neither does the record support a rating in excess of 20% for 
PN of either lower extremity any time since August 2006, as 
the medical evidence shows no more than moderate incomplete 
sciatic neuropathy during this period.  

On August 2006 VA neurological examination, the veteran 
complained of progressive increasing numbness in the lower 
extremities, with a constant, burning pain, tingling, 
paresthesia, and sensory loss that resulted in stumbling, 
tripping, and falls secondary to instability and loss of 
sensation.  On examination, the veteran had difficulty 
standing, with instability, and he needed bracing to rise 
from the seated to the standing position.  He ambulated 100 
feet very slowly and utilizing a cane and holding onto a side 
rail.  Gait was very wide-based and antalgic.  There was 
postural instability.  Foot strike was abnormal, utilizing a 
flatfoot or toe strike.  Deep tendon reflexes were absent at 
the patella and Achilles bilaterally.  Significantly, motor 
strength was +5/5 in the knees and +4/5 in the ankles and 
feet.  Babinski signs were negative bilaterally, with 
downgoing toes.  There was no clonus.  There were marked 
sensory abnormalities in the entire lower legs and feet, and 
marked pes planus.  The diagnoses were severe PN and diabetic 
Charcot's arthropathy.          

The evidence provides no basis for more than a 20% rating 
under DC 8620 for PN of either lower extremity since August 
2006, as there has been no evidence of the symptoms required 
for a 40% rating during this period, i.e., moderately severe 
incomplete neuropathy.  In this regard, the Board notes the 
significant August 2006 examination ambulatory symptoms and 
findings of marked sensory abnormalities but good lower 
extremity motor strength, as well as Charcot's arthropathy of 
the feet, for which the veteran is separately service 
connected, and marked pes planus, for which he is not service 
connected; thus, no symptomatology related to the Charcot's 
arthropathy or pes planus may be considered in evaluating the 
service-connected lower extremity PN.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's PN of either lower extremity has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in numerous medical reports from 2002 to 2006 
do not objectively show that his bilateral lower extremity PN 
markedly interferes with employment (i.e., beyond that 
contemplated in the various assigned ratings throughout the 
periods under consideration), or requires frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In an August 
2005 statement, the veteran's employer stated that he 
terminated his full-time employment in April 2005 due to 
voluntary retirement, not any disability.  As noted above, 
the significant lower extremity symptomatology resulting from 
the veteran's separately service-connected Charcot's 
arthropathy of the feet and his non-service-connected marked 
pes planus may not be considered in evaluating the service-
connected lower extremity PN.  The Board thus finds that 
schedular ratings for PN are adequate in this case, and 
concludes that the criteria for invoking the procedures set 
forth in 38 C.F.R.            § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for additional staged rating pursuant to Fenderson, 
inasmuch as the factual findings do not show distinct time 
periods prior to and since August 2006 where the veteran's 
lower extremity PN exhibited symptoms that would warrant 
different ratings, and that the claims for an initial rating 
in excess of 10% for PN of either lower extremity prior to 
August 2006, and a rating in excess of 20% for PN of either 
lower extremity since August 2006 must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski,   1 Vet. 
App. 49, 53-56 (1990).




ORDER

An initial rating in excess of 10% for right lower extremity 
PN prior to August 2006  is denied.

An initial rating in excess of 10% for left lower extremity 
PN prior to August 2006 is denied.

A rating in excess of 20% for right lower extremity PN since 
August 2006 is denied.

A rating in excess of 20% for left lower extremity PN since 
August 2006 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


